Title: From Thomas Jefferson to Thomas Leiper, 25 May 1808
From: Jefferson, Thomas
To: Leiper, Thomas


                  
                     Dear Sir
                     
                     Monticello May 25. 08.
                  
                  I recieved your favor of Apr. 22. a little before I was to leave Washington, much engaged with dispatching the business rendered necessary by the acts of Congress just risen, & preparatory to a short visit to this place. here again I have been engrossed with some attentions to my own affairs after a long absence, added to the public business which presses on me here as at Washington. I mention these things to apologize for the long delay of an answer to the address of the Democratic republicans of Philada, inclosed in your letter, and which has remained longer unanswered than I wished.
                  I have been happy in my journey through the country to this place to find the people unanimous in their preference of the embargo to war, and the great sacrifice they make rendered a chearful one from a sense of it’s necessity. Whether the pressure on the throne from the suffering people of England & of their islands, the conviction of the dishonorable as well as dishonest character of their orders of council, the strength of their parliamentary opposition, & remarkable weakness of the defence of their ministry, will produce a repeal of these orders, and cessation of our embargo, is yet to be seen. to nobody will such a repeal be so welcome as to myself. give us peace till our revenues are liberated from debt, and then, if war be necessary, it can be carried on without a new tax or loan, and during peace we may chequer our whole country with canals, roads &c. this is the object to which all our endeavors should be directed. I salute you with great friendship & respect
                  
                     Th: Jefferson
                     
                  
               